 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   BARNEY JOE ARIAS,                                   Case No. 1:19-cv-00799-SKO (HC)
12                   Petitioner,                         FINDINGS AND RECOMMENDATION TO
                                                         DISMISS SUCCESSIVE PETITION FOR
13           v.                                          WRIT OF HABEAS CORPUS
14   JOE A. LIZARRAGA, Warden,                           ORDER DIRECTING CLERK OF COURT
                                                         TO ASSIGN DISTRICT JUDGE
15                   Respondent.
                                                         [THIRTY DAY OBJECTION DEADLINE]
16

17          On June 7, 2019, Petitioner filed the instant petition for writ of habeas corpus in this

18 Court. Because the petition is successive, the Court will recommend it be DISMISSED.

19                                            DISCUSSION

20          Rule 4 of the Rules Governing § 2254 Cases requires the Court to make a preliminary

21 review of each petition for writ of habeas corpus. The Court must dismiss a petition "[i]f it

22 plainly appears from the petition . . . that the petitioner is not entitled to relief." Rule 4 of the

23 Rules Governing § 2254 Cases; see also Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).

24 A petition for habeas corpus should not be dismissed without leave to amend unless it appears

25 that no tenable claim for relief can be pleaded were such leave granted. Jarvis v. Nelson, 440

26 F.2d 13, 14 (9th Cir. 1971).
27         A federal court must dismiss a second or successive petition that raises the same grounds

28 as a prior petition. 28 U.S.C. § 2244(b)(1). The court must also dismiss a second or successive


                                                     1
 1 petition raising a new ground unless the petitioner can show that 1) the claim rests on a new,

 2 retroactive, constitutional right or 2) the factual basis of the claim was not previously

 3 discoverable through due diligence, and these new facts establish by clear and convincing

 4 evidence that but for the constitutional error, no reasonable factfinder would have found the

 5 applicant guilty of the underlying offense. 28 U.S.C. § 2244(b)(2)(A)-(B). However, it is not the

 6 district court that decides whether a second or successive petition meets these requirements.

 7            Section 2244 (b)(3)(A) provides: "Before a second or successive application permitted by

 8 this section is filed in the district court, the applicant shall move in the appropriate court of

 9 appeals for an order authorizing the district court to consider the application." In other words,

10 Petitioner must obtain leave from the Ninth Circuit before he can file a second or successive

11 petition in district court. See Felker v. Turpin, 518 U.S. 651, 656-657 (1996). This Court must

12 dismiss any second or successive petition unless the Court of Appeals has given Petitioner leave

13 to file the petition because a district court lacks subject-matter jurisdiction over a second or

14 successive petition. Burton v. Stewart, 549 U.S. 147, 152 (2007); Cooper v. Calderon, 274 F.3d

15 1270, 1274 (9th Cir. 2001).

16              In this case, Petitioner challenges his 1996 conviction in the Stanislaus County Superior

17 Court for possession of a controlled substance and possession of a controlled substance for sale.

18 He raises claims of illegal sentence, fraud by the court, and abdication of judicial power.

19 Petitioner previously sought federal habeas relief in this Court with respect to the same conviction
20 in Arias v. Galaza, Case No. 1:01-cv-06210-REC-TAG-HC (denied on the merits).1

21              The Court finds that the instant petition is “second or successive” under 28 U.S.C. §

22 2244(b). Petitioner makes no showing that he has obtained prior leave from the Ninth Circuit to

23 file his successive petition. Therefore, this Court has no jurisdiction to consider Petitioner’s

24 renewed application for relief under 28 U.S.C. § 2254 and must dismiss the petition. See Burton,

25 549 U.S. at 157.

26
     1
         The Court may take judicial notice of facts that are capable of accurate and ready determination by resort to
27 sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b); United States v. Bernal-Obeso,
     989 F.2d 331, 333 (9th Cir. 1993). Judicial notice may be taken of court records. Valerio v. Boise Cascade Corp.,
28 80 F.R.D. 626, 635 n. 1 (N.D.Cal.1978), aff'd, 645 F.2d 699 (9th Cir. 1981).


                                                                2
 1                                               ORDER

 2          Accordingly, the Clerk of Court is DIRECTED to assign a District Judge to this case.

 3                                      RECOMMENDATION

 4           For the foregoing reasons, the Court HEREBY RECOMMENDS that the petition be

 5 DISMISSED as successive.

 6          This Findings and Recommendation is submitted to the United States District Court Judge

 7 assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304

 8 of the Local Rules of Practice for the United States District Court, Eastern District of California.

 9 Within thirty (30) days after being served with a copy, Petitioner may file written objections with

10 the Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

11 Recommendation.” The Court will then review the Magistrate Judge’s ruling pursuant to 28

12 U.S.C. § 636 (b)(1)(C). Petitioner is advised that failure to file objections within the specified

13 time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

14 (9th Cir. 1991).

15
     IT IS SO ORDERED.
16

17 Dated:     June 11, 2019                                     /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                    3
